Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities:
1) 	In specification page 3, paragraph [0009], replace “the independent claim 1” (on line 3) with –the independent claims--.
2)	In specification page 3, paragraph [0009], replace “the independent claim 19” (on line 4) with –the independent claims--.   
Appropriate corrections are required.

Claim Objections
3.	Claim 49 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (it cannot depends from both claims 37 and 50).  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 37-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-63 of copending Application No. 16/648,873 (reference application, thereafter referred to as application’873). Although the claims at issue are not identical, they are not patentably distinct from each other.


As for claim 37, application ‘873 discloses (see the method of claims 55 and 58 in application ‘873) a method of evaluating a solid fraction of a target pharmaceutical sample (pharmaceutical substance) by means of a solid fraction sensor, wherein the solid fraction sensor has a first conductor element, a second conductor element, an operation space and an energy source arranged to generate an electric field in the operation space by means of the first conductor element and the second conductor element (See claim 55, lines 3-4 of application ‘873), the method comprising: 
positioning the target pharmaceutical sample in the operation space of the solid fraction sensor(See claim 55, line 3 of application ‘873);
determining a capacitance between the first and second conductor elements with the target pharmaceutical sample located in the operation space(See claim 55, lines 5-6 of application ‘873); and 
converting the determined capacitance together with information about a composition of a reference pharmaceutical sample having the essentially same dielectric properties as the target pharmaceutical sample and about a thickness of the reference pharmaceutical sample into a solid fraction of the target pharmaceutical sample(See claim 55, lines 7-10 of application ‘873), 
wherein the information about the composition of the reference pharmaceutical sample comprises pairs of permittivity of the reference pharmaceutical sample and a corresponding solid fraction ratio of the reference pharmaceutical sample(See claim 58, lines 2-4 of application ‘873).

As for claim 38, application ‘873 discloses the method of claim 37, wherein the target pharmaceutical sample is bounded or wherein the target pharmaceutical sample is unbounded (See claim 56 of application ‘873).

As for claim 39, application ‘873 discloses the method of claim 37, further comprising adjusting a strength of the electric field in the operation space (See claim 57 of application ‘873). 

As for claim 40, application ‘873 discloses the method of claim 37, wherein the information about the composition of the reference pharmaceutical sample and about the thickness of the reference pharmaceutical sample is a calibration curve (See claim 58, lines 8-9 of application ‘873).

As for claim 41, application ‘873 discloses the method of claim 37, wherein the capacitance is determined by a capacitance-to-digital conversion, preferably by applying a sigma-delta modulation to determine the capacitance, or wherein a discharge time is measured and the capacitance is determined by using the measured discharge time (See claim 59 of application ‘873).

As for claim 42, application ‘873 discloses the method of claim 37, wherein a charge-balancing circuit is used to measure the capacitance (See claim 59 of application ‘873).

As for claim 43, application ‘873 discloses the method of claim 37, wherein the at least one of the first conductor element and the second conductor element is displaced to adjust the operation space (See claim 60 of application ‘873).

As for claim 44, application ‘873 discloses the method of claim 37, further comprising measuring a thickness of the target pharmaceutical sample positioned in the operation space (See claim 57 of application ‘873).


positioning the target pharmaceutical sample in a further operation space of the solid fraction sensor or a further solid fraction sensor, having a further first conductor element, a further second conductor element, wherein the further operation space and a further energy source are arranged to generate an electric field in the further operation space by means of the further first conductor element and the further second conductor element;
determining a further capacitance of the target pharmaceutical sample located in the further operation space;
converting the determined further capacitance together with the information about the composition of the reference pharmaceutical sample and about the thickness of the reference pharmaceutical sample into a further solid fraction of the target pharmaceutical sample; and
determining a solid fraction distribution of the solid fraction of the target pharmaceutical sample and the further solid fraction of the target pharmaceutical sample, wherein the operation space and the further operation space preferably are positioned neighbouring each other such that different parts of the target pharmaceutical sample are involved when determining the capacitance and the further capacitance of the target pharmaceutical sample(See claim 61 of application ‘873).

As for claim 46, application ‘873 discloses the method of claim 37, further comprising: positioning the target pharmaceutical sample in a reference operation space of a reference solid fraction sensor having a reference first conductor element, a reference second conductor element, the reference operation space and a reference energy source arranged to generate an electric field in the reference operation space by means of the reference first conductor element and the reference second conductor element; determining a reference capacitance of the target pharmaceutical sample located in the 

As for claim 47, application ‘873 discloses the method of claim 37, further comprising measuring a distance between the first and second conductor elements (See the displacement structure in claim 53 of application ‘873).

As for claim 48, application ‘873 discloses the method of claim 37, wherein at least one of the first and second conductor elements is a roll of a roll press arrangement (See claim 44 of application ‘873).
	As for claim 49, application’873 discloses the method of claim 37, wherein the solid fraction sensor is a solid fraction sensor according to claim 50 (See claims 40, 46 and 49 of application ‘873). 

As for claim 50, application ‘873 discloses (See claims 40, 46 and 49 of application ‘873) a solid fraction sensor, preferably being electromagnetically shielded, comprising: a first conductor element; a second conductor element; an operation space; an energy source arranged to generate an electric field in the operation space by means of the first conductor element and the second conductor element(See claim 40, lines 4-6 of application ‘873); and
a controller adapted to determine a capacitance of a target pharmaceutical sample located in the operation space(See claim 40, lines 6-8 of application ‘873), wherein

the calibration data comprises composition data about the composition of the reference pharmaceutical sample and thickness data about the thickness of the reference pharmaceutical sample comprising pairs of permittivity of the reference pharmaceutical sample and a corresponding solid fraction ratio of the reference pharmaceutical sample(See claim 49 of application ‘873),
the controller is adapted to convert the calibration data and the determined capacitance into solid fraction data of the target pharmaceutical sample, and the controller is adapted to generate a solid fraction signal representing the solid fraction data(See claim 46, lines 8-12 of application ‘873).

As for claim 51, application ‘873 discloses the solid fraction sensor of claim 50, wherein the energy source is connected to at least one of the first conductor element and the second conductor element(See claim 47 of application ‘873).

As for claim 52, application ‘873 discloses the solid fraction sensor of claim 50, wherein the controller is adapted to adjust a strength of the electric field in the operation space (See claim 48 of application ‘873).

As for claim 53, application ‘873 discloses the solid fraction sensor of claim 50, wherein the controller has a data storage in which the calibration data is stored (See claim 49 of application ‘873).



As for claim 55, application ‘873 discloses the solid fraction sensor of claim 50, wherein the controller is adapted to determine the capacitance by a capacitance-to-digital conversion, wherein the controller preferably is adapted to apply sigma-delta modulation to determine the capacitance (See claim 51 of application ‘873).

As for claim 56, application ‘873 discloses the solid fraction sensor of claim 50, wherein the controller is adapted to measure a discharge time and to determine the capacitance by using the measured discharge time (See claim 52 of application ‘873).

As for claim 57, application ‘873 discloses the solid fraction sensor of claim 50, wherein the controller is adapted to determine the capacitance by using the charge-balancing method (See claim 52 of application ‘873).

As for claim 58, application ‘873 discloses the solid fraction sensor claim 50, further comprising a displacement structure, wherein at least one of the first conductor element and the second conductor element is mounted to the displacement structure such that the first conductor element and the second conductor element are movable relative to each other (See claim 53 of application ‘873).



As for claim 60, application ‘873 discloses the solid fraction sensor of claim 50, further comprising a thickness measuring unit adapted to measure a thickness of the target pharmaceutical sample, wherein the thickness measuring unit preferably is adapted to measure the thickness of the target pharmaceutical sample when being positioned in the operation space, and wherein the thickness measuring sensor preferably comprises a distance capacitance sensor (See claim 53, lines 6-8 of application ‘873).

As for claim 61, application ‘873 discloses the solid fraction sensor of claim 50, wherein at least one of the first conductor element and the second conductor element is equipped with an insulating layer towards the operation space (See claim 54 of application ‘873).

As for claim 62, application ‘873 discloses the solid fraction sensor of claim 50, further comprising a distance measuring unit adapted to measure a distance between the first conductor element and the second conductor element (See the displacement structure in  claim 53 of application ‘873).
As for claim 63, application ‘873 discloses the solid fraction sensor of claim 50, wherein at least one of the first conductor element and the second conductor element is a roll of a roll press arrangement (i.e., one of two rolls is the second conductor element, see claim 44 of application ‘873).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867